—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughan, J.), rendered August 24, 1993, convicting him of attempted criminal sale of a controlled substance in third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record reveals that the defendant entered his guilty plea knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9, 17). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.